SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 13th day of January, two thousand and three.
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
The Appellants are third-party defendants in a dispute over insurance proceeds from the destruction of their home in Wilton, CT, which burnt down in 1997. The McGoverns’ adjuster, Apicella Adjusters (“Apicella”), brought suit against St. Paul Fire (“St.Paul”) for money it claims St. Paul owed it as a result of the various agreements between the parties. St. Paul then named the McGoverns as third-party defendants, claiming that the McGoverns agreed to indemnify St. Paul against any claims by third-parties relating to the loss from the fire.
The McGoverns failed to properly answer the Third-Party Complaint, and, throughout the course of the proceedings, both Apicella and St. Paul filed various default motions against them. The Mc-Governs attempted to excuse their default by claiming that they each suffered from *25severe medical problems that prevented them from complying with various court orders, but ignored repeated orders of the District Court requiring them to provide documentation of their conditions. On October 4, 2000, the District Court issued its final order requiring the McGoverns each to provide evidence of their alleged health problems, in the form of affidavits from treating physicians. The Court stated that failure to comply with this order by October 31, 2000, would result in the entry of default judgment against the non-compliant party. On January 9, 2001, a default judgment issued against both third-party defendants for failing to provide the requested evidence of their medical conditions and, therefore, failing to “plead or otherwise defend” as required by Fed. R.Civ.P. 55(a). In an order dated April 19, 2002, judgment was entered against them, jointly and severally, in the amount of $ 75,950.53.
We review a district court’s entry of default judgment for abuse of discretion. See, e.g., Bambu Sales, Inc. v. Ozak Trading, Inc., 58 F.3d 849, 852 (2d Cir.1995). Federal Rule of Civil Procedure 55(a) provides for the entry of default judgment whenever the party against whom a judgment of affirmative relief is sought has failed to plead. For the reasons set forth by the District Court in its January 9, 2001 Ruling, the McGoverns failed to plead, and default judgement was properly entered against them.
We have considered the McGoverns remaining claims on appeal and find them to be without merit.
Accordingly, the judgment District Court is hereby Affirmed.